Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim(s) 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

	Claim limitations:

Claim 1 states, “…wherein a ratio of a radial thickness of the rim at a major outer diameter of the outward lip of the rim to a radial thickness of the wall of the neck finish below the rim and between the radially inner and outer surfaces is between 1.9:1 and 2.2:1.”  It is unclear how many lengths are being measured to make the ratios, it appears to be 3 but only 2 were considered.
Claim 11 states,” The glass container set forth in claim 1 wherein the container is a glass drinktainer.”  It is unclear what a drinktainer is but it is assume to be a container to drink from which any container of form, fit, and/or function can do.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letamendi (US 20190168904 A1) in view of Boschin (US 2629509 A).

In regards to claim 1, Letamendi teaches a glass container (Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and sides leading to the neck will be present in a finished product [Abstract line 2]), comprising: a base (Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and sides will leading to the neck will be present in a finished product [Abstract line 2]); and a sidewall extending away from the base (Fig. 7; tubular wall 10; Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and side will leading to the neck will be present), circumscribing a central longitudinal axis (see Fig. A below), and including a neck finish terminating the side wall (see Fig. A below), wherein the neck finish includes: a wall having a radially inner surface and a radially outer surface (see Fig. B below); a rim (Fig. 7; collar 20) extending from the wall and terminating the neck finish (see Fig. A below) and having: a sealing lip (see Fig. C below) facing axially outwardly and extending substantially perpendicular to the central longitudinal axis (see Fig. A below), an outward lip (see Fig. C below) facing radially and axially outwardly, a retention lip (see Fig. C below) facing axially inwardly and radially outwardly and extending between the outward lip (see Fig. C below) and the radially outer surface of the wall, a first rounded surface extending between the sealing lip and the outward lip (see Fig. C below), and a second rounded surface extending between the outward lip and the retention lip (see Fig. C below); and a radial thickness of the rim (Page 6; Claim 3 states, “The tubular glass bottle neck according to claim 1, wherein the annular outer recess has a width equal to or less than 5 mm and/or wherein the width of the annular outer recess is equal to or less than its depth;” which means the width of the collar is 5 mm or less since the collar face 21 and outer wall face 11 are flush with one another; see the Abstract stating, “a transition segment (B) provided with an annular outer recess (30), and a wide segment (C) with an outer wall face (11) flush with the outer collar face (21) and with an internal conduit”) at a major outer diameter (see Fig. C below; the outer diameter of the outward lip) of the outward lip (Fig. C) of the rim to a radial thickness of the wall of the neck finish (see Fig. A below) below the rim (Fig. 7; collar 20) and between the radially inner and outer surfaces (see Fig. B below).


    PNG
    media_image1.png
    548
    682
    media_image1.png
    Greyscale

Fig. A



    PNG
    media_image2.png
    514
    733
    media_image2.png
    Greyscale

Fig. B



    PNG
    media_image3.png
    311
    828
    media_image3.png
    Greyscale

Fig. C





    PNG
    media_image4.png
    532
    669
    media_image4.png
    Greyscale

Fig. D



Boschin teaches a fillet a filleted surface extending between the retention lip (Fig. 2; junction 9) and a thickness of the radial thickness of the wall (Fig. 2; [25/128 in.]).
It would have been obvious before the effective filing date to incorporate the teachings of Boschin the junction 9 found in Fig. 2 and thickness of the neck (25/128 in.) also found in Fig. 2, into the tubular wall of Letamendi.  Doing so, would get rid all sharp edges and allow easier remove of the glass bottle in the mold (Column 5 lines 52-53) and allow a radial wall thickness of 25/128 in, which is can be implemented in glass containers of varying sizes (Column 5 lines 59-60); and give the desired ratio which falls between 1.9:1 and 2.2:1 see below:
                
                    
                        
                            25
                        
                        
                            128
                        
                    
                    i
                    n
                    *
                    
                        
                            25.4
                             
                            m
                            m
                        
                        
                            1
                             
                            i
                            n
                        
                    
                    =
                    4.96
                     
                    m
                    m
                
            

With this value we can assume tubular wall thickness through segment A, B, and C are the same (Letamendi Paragraph [0028]).
Since claim 3 of Letamendi states, “The tubular glass bottle neck according to claim 1, wherein the annular outer recess has a width equal to or less than 5 mm and/or wherein the width of the annular outer recess is equal to or less than its depth;” this mean that value can be can equal to 4.96 mm.  Note that outer collar face 21 of segment A is flush with the outer wall face 11 in segment C, see the Abstract lines 6-10.  See Fig. E below for the final incorporation of the thicknesses which will give the ratio range of a radial thickness of the rim at a major outer diameter of the outward lip of the rim to a radial thickness of the wall of the neck finish below the rim and between the radially inner and outer surfaces 1.9:1 and 2.2:1.  


    PNG
    media_image5.png
    470
    588
    media_image5.png
    Greyscale

Fig. E




In regards to claim 2, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein a ratio of the major outer diameter relative to an inner diameter of the radially inner surface is between 1.1:1 and 1.3:1 (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

 claim 3, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein a ratio of the major outer diameter relative to an outer diameter of the radially outer surface of the neck finish is between 1.03:1 and 1.07:1 (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 4, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein a ratio of axial thickness of the rim at the major outer diameter relative to a radial thickness of the rim between the major outer diameter and an outer diameter of the radially outer surface is between 0.9:1 and 1.2:1 (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 5, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein the outward lip of the rim has a straight taper disposed at an angle between two and six degrees with respect to an axis parallel to the longitudinal axis (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 6, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein the retention lip of the rim has a straight taper disposed at an angle between 68 and 87 degrees with respect to an axis parallel to the longitudinal axis (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 7, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein the rim of the neck finish also includes a mouth transition lip extending radially inwardly of the sealing lip and having a radius between 1.6%o and 2.2%o of the major outer diameter (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 8, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein the first rounded surface has a radius between 1.3%o and 3.4%o of the major outer diameter (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 9, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein the second rounded surface has a radius between 0.9%o and 1.100 of the major outer diameter (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

 claim 10, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein the filleted surface has a radius between 1.3%o and 2.2%o of the major outer diameter (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 11, Letamendi in view of Boschin teaches the glass container set forth in claim 1 wherein the container is a glass drinktainer (Any glass container of fit, form, or function a user can drink from).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letamendi (US 20190168904 A1) in view of Boschin (US 2629509 A) in further view of Schmitt (US 1163039 A).

In regards to claim 12, Letamendi in view of Boschin teaches a package comprising: the glass container set forth in claim 1. 
Letamendi in view of Boschin fails to teach a ring pull cap closure coupled to the container rim.
Schmitt teaches a ring pull cap closure coupled to the container rim (Fig. 2-5; Page 1 Column 1 lines 25-29). 
	It would have been obvious before the effect filing date to incorporate the cap of Schmitt (Fig. 2-5) onto the glass container of Letamendi in view of Boschin, during the 1915s milk was housed in glass bead 2) of the jar through crimping/bending of the skirt/flange 6 (Fig. 4 and 6; bead 2 and flange 6; Page 1 Column 2 line 110 and Page 2 Column 3 lines 1-8).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letamendi (US 20190168904 A1) in view of Boschin (US 2629509 A) in further view of Schmitt (US 1163039 A) and in further view of Wallace (US 3217916 A).

In regards to claim 13, over Letamendi in view of Boschin  in further view of Schmitt teaches the package set forth in claim 12 wherein the ring pull cap closure includes a metal outer portion (Schmitt Column 1 lines 11-12), wherein the metal portion includes a base wall (Schmitt closing disk 4), and a skirt wall extending from the base wall and including a cylindrical portion spaced from and surrounding the outward lip and a crimped portion overlapping and contacting at least a portion of the retention lip (Schmitt Fig. 4 and 6; bead 2 and flange 6; Page 1 Column 2 line 110 and Page 2 Column 3 lines 1-8).

Letamendi in view of Boschin in further view of Schmitt fails to teach the polymeric inner portion of the ring pull cap.
Wallace teaches the polymeric inner portion (Fig. 6 Column 1 lines 64-65 and Columns 3 lines 1-3; inner seal member 50) of the ring pull cap.  (The cap can be made out of metal [Column 3 lines 24-30])
It would have been obvious to one of ordinary to skill before the effect filing date to incorporate polymeric inner portion of Wallace into the jar cap of Schmitt.  Doing so will prevent the user’s thumbnail from engaging with the liner and prevent leakage between the cap and the bottle (Column 4 lines 65-68 and Column 4 lines 60-64).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letamendi (US 20190168904 A1) in view of Boschin (US 2629509 A).

In regards to claim 14, Letamendi in view of Boschin teaches [view claim 1 for further insight] a glass container (Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and sides will leading to the neck will be present in a finished product [Abstract line 2]), comprising: a base (Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and sides will leading to the neck will be present in a finished product [Abstract line 2]); and a sidewall extending away from the base (Fig. 7; tubular wall 10; Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and side will leading to the neck will be present [Abstract line 2]), circumscribing a central longitudinal axis (see Fig. A above), and including a neck finish terminating the side wall (see Fig. A above), wherein the neck finish includes: a wall having a radially inner surface and a radially outer surface (see Fig. B above); a rim (Letamendi Fig. 7; collar 20) extending from the wall and terminating the neck finish (see Fig. A above) and having: a sealing lip facing axially outwardly and extending substantially perpendicular to the central longitudinal axis (see Fig. A and C above), an outward lip facing radially and axially outwardly (see Fig. C above), a retention lip facing axially inwardly and radially outwardly and extending between the outward lip and the radially outer surface of the wall (see Fig. D above), a first rounded surface extending between the sealing lip and the outward lip (see Fig. C and D above), and a second rounded surface extending between the outward lip and the retention lip (see Fig. C and D above); and a filleted surface extending between the retention lip and the radially outer surface of the wall (Boschin Fig. 2; junction 9), wherein a ratio of a major outer diameter of the outward lip of the rim relative to an inner diameter of the radially inner surface is between 1.1:1 and 1.3:1, wherein a ratio of the major outer diameter relative to an outer diameter of the radially outer surface of the neck finish is between 1.03:1 and 1.07:1, and wherein a ratio of an axial thickness of the Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 15, Letamendi in view of Boschin teaches he glass container set forth in claim 14, wherein the outward lip of the rim has a straight taper disposed at an angle between two and six degrees with respect to an axis parallel to the longitudinal axis, and wherein the retention lip of the rim has a straight taper disposed at an angle between 68 and 87 degrees with respect to an axis parallel to the longitudinal axis A (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In regards to claim 16, Letamendi in view of Boschin teaches the glass container set forth in claim 14, wherein the mouth transition lip has a radius between 1.6% and 2.2% of the major outer diameter of the outward lip, wherein the first rounded surface has a radius between 1.3% and 3.4% of Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letamendi (US 20190168904 A1) in view of Boschin (US 2629509 A) in further view of Schmitt (US 1163039 A) and in further view of Wallace (US 3217916 A).

In regards to claim 17, Letamendi in view of Boschin in further view of Schmitt and in further view of Wallace teaches a package comprising: the glass container set forth in claim 14; and a ring pull cap closure coupled to the container rim (Schmitt Fig. 2-5; Page 1 Column 1 lines 25-29), wherein the ring pull cap closure includes a metal outer portion (Schmitt Column 1 lines 10-12) and a polymeric inner portion (Wallace Fig. 6 Column 1 lines 64-65 and Columns 3 lines 1-3; inner seal member 50), wherein the metal portion includes a base wall (Schmitt Fig. 4 closing disk), and a skirt wall extending from the base wall and including a cylindrical portion spaced from and surrounding the outward lip and a crimped portion overlapping and contacting at least a portion of the retention lip (Schmitt Fig. 4 and 6; bead 2 and flange 6; Page 1 Column 2 line 110 and Page 2 Column 3 lines 1-8).

In regards to claim 20, Letamendi in view of Boschin in further view of Schmitt a package comprising: The glass container set forth in claim 17; and a ring pull cap closure coupled to the container rim (Schmitt Fig. 1 and 5), wherein the ring pull cap closure includes a metal outer portion (Schmitt Column 1 lines 10-12) and a polymeric inner portion (Wallace Fig. 6 Column 1 lines 64-65 and Columns 3 lines 1-3; inner seal member 50), wherein the metal portion includes a base wall (Schmitt Fig. 4 closing disk), and a skirt wall extending from the base wall and including a cylindrical portion spaced from and surrounding the outward lip and a crimped portion overlapping and contacting at least a portion of the retention lip (Schmitt Fig. 4 and 6; bead 2 and flange 6; Page 1 Column 2 line 110 and Page 2 Column 3 lines 1-8).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letamendi (US 20190168904 A1) in view of Boschin (US 2629509 A).

In regards to claim 18, Letamendi in view of Boschin teaches [view claim 1 for further insight] a glass container, comprising: a base (Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and sides will leading to the neck will be present in a finished product [Abstract line 2]); and a sidewall extending away from the base (Fig. 7; tubular wall 10; Letamendi teaches a glass bottle neck suitable for bottles so, it is obvious that a base and side will leading to the neck will be present [Abstract line 2]), circumscribing a central longitudinal axis (see Fig. A above), and including a neck finish terminating the side wall (see Fig. A above), wherein the neck finish includes: a wall having a radially inner surface and a radially outer surface (see Fig. B above); a rim (Letamendi Fig. 7; collar 20) extending from the wall and terminating the neck finish and having: a sealing lip facing axially outwardly and extending substantially perpendicular to the central longitudinal axis (see Fig. A and C above), an see Fig. C above), a retention lip facing axially inwardly and radially outwardly and extending between the outward lip and the radially outer surface of the wall (see Fig. C and D above), a first rounded surface extending between the sealing lip and the outward lip (see Fig. C and D above), and a second rounded surface extending between the outward lip and the retention lip (see Fig. C and D above); and a filleted surface extending between the retention lip and the radially outer surface of the wall (Boschin Fig. 2; junction 9), wherein the outward lip of the rim has a straight taper disposed at an angle between two and six degrees with respect to an axis parallel to the longitudinal axis, wherein the retention lip of the rim has a straight taper disposed at an angle between 68 and 87 degrees with respect to an axis parallel to the longitudinal axis, wherein the mouth transition lip has a radius between 1.6% and 2.2%o of a major outer diameter of the outward lip of the rim, wherein the first rounded surface has a radius between 1.3% and 3.4% of the major outer diameter of the outward lip, wherein the second rounded surface has a radius between 0.9% and 1.1% of the major outer diameter of the outward lip, and wherein the filleted surface has a radius between 1.3%o and 2.2% of the major outer diameter of the outward lip (Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

In regards to claim 18, Letamendi in view of Boschin teaches the glass container set forth in claim 18, wherein a ratio of the major outer diameter relative to an inner diameter of the radially inner surface is between 1.1:1 and 1.3:1, wherein a ratio of the major outer diameter relative to an outer Page 6 paragraph [0016] lines 4-7 of the specification states, “The rim configuration also may provide good lip feel to a consumer who drinks from the glass container 12. More specifically, the rim 30 may be shaped, sized, and/or proportioned to provide such results, according to one or more of the following ratios, angles, or proportions;” may be does not necessary mean it has to or shall be; Any glass bottle of fit, form, or function will meet this claim limitation; a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PIERCE T DUNWOODY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735